Nott, Ch. J.,
delivered the opinion of the court:
This case presents a peculiar combination of circumstances. On the one hand, it appears by the protest of the master of *265the ship that on the 28th of February, 1800, the schooner, carrying an innocent cargo and bound for a nonblockaded port, was seized on the high seas, in latitude 15° north, longitude 59° west; that she was carried into Basse Terre, where the master and crew were imprisoned until the 7th of March, when he, with his crew, was put on board a vessel bearing a flag of truce, which carried them to the island of St. Christopher. On the other hand, the decree of condemnation has not been produced by either party and can not be found in the archives of the French Government.
Upon this state of facts we think it evident that if an international tribunal had been sitting at the time contemporaneous with the treaty of 1800 it would have been held that the protest made out a case prima facie, and that it was incumbent upon the French Government to produce the decree or other evidence to justify the seizure and explain why the master was deprived of the right of appearing before the prize court and, as the agent of the owners, presenting their defense.
In prize courts, as in all other tribunals, the party whose rights are attacked is entitled to a hearing In this case, as in all others, the owners of this schooner had a right to make defense in the proceedings against their property. If the seizure of the vessel was illegal, they had a right to show such facts as would have established the illegality; if the condemnation could not have been justified when facts which possibly they might have shown were shown, they were legally entitled to present those facts to the court.
The condemnation, therefore, upon this record, must be deemed illegal, and the case will be so reported to Congress, together with a copy of this opinion.